ON MOTION TO RETAX COSTS.
The appeal in this case, together with the costs, having been adjudged against appellant, it has filed a motion to retax the costs; and by its affidavit in support of the motion, it avers that there are only seven thousand one hundred words in the record as transcribed by the circuit clerk, whereas the clerk has certified and claimed that the number of words so transcribed is eighteen thousand nine hundred. In response to the motion, the clerk filed an affidavit in which he reaffirmed that the count of eighteen thousand nine hundred words is true and correct, to the best of his knowledge and belief.
This has presented a question of fact which has arisen out of an appeal before this court, section 3376, Code 1930, and to dispose of the issue we have ourselves made a count of the words, and find the number to be six thousand eight hundred six, or about three hundred less than that of appellant's count. The motion is therefore sustained, and the costs retaxed upon the basis of seven thousand one hundred words, as claimed by appellant.
This matter of excessive claims for costs in the number of words in the transcript has often been observed by every member of this court, and it has existed not only in many cases in respect to the clerk's transcript, but also in the claims for the number of words in the stenographer's part of the transcript. Manifestly it would be a practical impossibility that the members of this court should undertake to make a count of the words in all the hundreds of records that come here for consideration, and since the legislature has not specifically made it the *Page 253 
duty of the clerk of the supreme court to make these counts, and has made no appropriation to him to cover such a heavy task, we have decided to furnish some better means to remedy the abuse mentioned by the adoption of a new or additional rule, as follows:
Ordered that the following rule, to be numbered 21A, be and the same is hereby adopted: "When complaint is made in a motion to retax the costs incurred in this court, that the fee allowed, based on the number of words in an instrument, or transcript thereof, or the transcript of the record as an entirety, is incorrect, the motion shall be accompanied by a written statement of the true number of words, with a certificate of its correctness by a competent disinterested person; without which no such complaint will be considered."
Motion sustained.